 

FILED

UNITED STATES DISTRICT COURT October 18, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

 

 

 

cof CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:19-mj-00172-DB
Plaintiff,
V. ORDER FOR RELEASE OF

PERSON IN CUSTODY
THANH NGUYEN,

Defendant.

 

 

TO: UNITED STATES MARSHAL: .
This is to authorize and direct you to release _THANH NGUYEN ,

Case No. 2:19-mj-00172-DB Charge_21 USC § 846 , from custody for the following

reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

200,000.00

pending the posting

X Unsecured Appearance Bond $_ of a secured bond in
Si iM 1 gaurd the amount of

$200,000

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other):
OO a-30, ‘
issued at Sacramento, California on October 18, 2019 at a fi

we Do
By: CAE ty be

Magistrate Judge Carolyn « Delaney

men!

 

 

 
